ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-098, concluding that RICHARD L. ROSEN-THAL, formerly of TOTOWA, who was admitted to the bar of this State in 1965, and who has been suspended from the practice of law since November 15, 2003, pursuant to Orders of the Court filed on October 16, 2003, and October 1, 2004, should be suspended from the practice of law for a period of one year for violating RPC l.l(a)(gross neglect), RPC l.l(b)(pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(failure to keep client informed about the status of the matter), RPC 1.16(a)(2) (failure to withdraw from representation when lawyer’s physical or psychological condition materially impairs ability to represent client), and RPC *311.16(d)(failure to take reasonable steps to protect client’s interests after termination of representation);
And the Disciplinary Review Board having concluded that prior .to reinstatement to practice, respondent should be required to submit proof of his fitness to practice and that on reinstatement, he should practice law under supervision;
And the Court having determined that the failure of the formal complaint to satisfy the requirement of Rule l:20-4(b) in respect of the violation of RPC 1.16(a)(2) found by the Disciplinary Review Board requires that the Board’s determination in that regard be vacated;
And good cause appearing;
It is ORDERED that the determination of the Disciplinary Review Board that respondent violated RPC 1.16(a)(2) is vacated; and it is further
It is ORDERED that RICHARD L. ROSENTHAL is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics, and on reinstatement, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that respondent shall continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files *32proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.